FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50655

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00570-GHK

  v.
                                                 MEMORANDUM *
EWAEN OTIS JOS-BAZUAYE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Ewaen Otis Jos-Bazuaye appeals from his guilty-plea conviction and 84-

month sentence for being an illegal alien found in the United States following

deportation, in violation of 8 U.S.C. § 1326; bank fraud, in violation of 18 U.S.C.

§ 1344; and money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Jos-Bazuaye’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal for the

defendant’s conviction. We dismiss the appeal of the sentence in light of the valid

appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                          2                                    09-50655